Case 2:19-cv-03365-DRH-SIL Document 55-1 Filed 05/11/20 Page 1 of 3 PagelD #: 1017

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NEW YORK

CENTRAL ISLIP DIVISION
APTIVE ENVIRONMENTAL, LLC, §
Plaintiff, :
VS. : NO. 2:19-cv-03365-SJF-SIL
VILLAGE OF EAST ROCKAWAY, :
NEW YORK, §
Defendant. :

 

AFFIDAVIT OF JOHN E. RYAN
IN SUPPORT OF DEFENDANT’S MOTION FOR
SUMMARY JUDGMENT

 

JOHN E. RYAN, being duly sworn, deposes and says:

1. I am admitted to practice before this Court. I am a member of the firm of RYAN,
BRENNAN & DONNELLY, LLP, attorneys for Defendant, VILLAGE OF EAST ROCKAWAY
(“VILLAGE”).

2. This Affidavit, and the accompanying Memorandum of Law, are submitted in support
of the VILLAGE’s motion for an Order, pursuant to Rule 56 of the Federal Rules of Civil

Procedure, granting the VILLAGE Summary Judgment dismissing Plaintiff’s Second Amended

Verified Complaint.

4

3. Plaintiff filed its Second Amended Verified Complaint on December 13, 2019. See
Document 44. The only claim that remains is that the VILLAGE’s Code, as amended, imposes
an “unconstitutional” $200 license fee.

4. On January 6, 2020, the VILLAGE filed its Answer to Plaintiff's Second Amended

Verified Complaint. See Document 46. In addition to denying the Plaintiffs Complaint, annexed
Case 2:19-cv-03365-DRH-SIL Document 55-1 Filed 05/11/20 Page 2 of 3 PagelD #: 1018

as Exhibit “1” to the VILLAGE’s Answer was a copy of Local Law 2 of 2020 “arnending Section

117.3 of the Code of the INCORPORATED VILLAGE OF EAST ROCKAWAY with Regard to

Commercial Solicitation License Fees.”

5. A copy of this Local Law, which was duly adopted by the VILLAGE on January 13,
2020 and filed with the New York Secretary of State, is annexed hereto as Exhibit “A”.
6. This Amendment to the VILLAGE’S Code states:

§171.3. License Fee.

All applications must be accompanied by a $200.00 fee payable to the
Clerk Village of East Rockaway. This fee will be applied to:

a) processing costs;

b) criminal background checks;

c) maintenance of the “No Knock” list; and

d) enforcement of the provisions of the Code.

7. With respect to the “criminal background check” component of the fee, private
investigators that I have utilized in the past charge at least one hundred ($100.00) for such a
service. Indeed, Plaintiff has conceded that criminal background checks range from $100 to $125
on Long Island. See Declaration of Pierson “Pierse” Baldwin, Docket 40-1 at 419, p.870. The
New York State Office of Court Administration (“OCA”) charges a $95.00 fee just fora New York
Statewide criminal history record search. See Exhibit “B”.

8. Asa matter of public record, and as Plaintiff has confirmed through discovery including
the recent deposition of the VILLAGE Clerk, her salary with benefits, is $123,000.00 annually.
The Superintendent of Buildings, who is responsible for Code enforcement, has an annual salary
with benefits of $121,000.00.

9. These annual salaries equate to an hourly rate of pay equal to about $65.00. If the

VILLAGE Clerk and Superintendent of Buildings were to expend up to an hour each with respect
Case 2:19-cv-03365-DRH-SIL Document 55-1 Filed 05/11/20 Page 3 of 3 PagelD #: 1019

to the processing ofa license application, maintenance of the “no-knock” list and enforcement, the

VILLAGE’s expense for the fee would be an additional $130.00.

10. In short, the VILLAGE’s licensing fee of $200.00 is more than reasonable and, as set
forth in the accompanying Memorandum of Law, certainly not unconstitutional.

11. In view of the foregoing and in order to avoid this motion, I requested Plaintiff's
Counsel to voluntarily discontinue this action. See Exhibit “C”, e-mails to and from Clint Cowan,
dated February 7-10, 2020. In response, Plaintiff's Counsel advised:

“we would be happy to avoid motion practice as well, but that would
require the VILLAGE to

a) lower its fee to a constitutional level of $25-$50, and

b) pay the attorneys’ fees and costs incurred by [Plaintiff] from the
beginning of the litigation through February 10, 2020.”

WHEREFORE, it is respectfully requested that the VILLAGE’s motion be granted and
the Second Amended Complaint be dismissed, together with costs, attorneys’ fees and such other

and further relief as this Court deems proper.

Qe Qu
[7 IDHN E. RYAN]

Sworn to before me this
day of February, 2020

Wexaix | Vublue Naro\/

NOTARY PUBLIC

 

TIA T VILL? RIEMURPHY
Nolan ae he. St vai is of Naw York
Resist ration #01WV14872955
Qualified In! Queens County
Commission Expires Nov 19. 20a.
